This is an appeal from a judgment entered by the Hillsboro Municipal Court in favor of the appellee.
Appellant was ordered by appellee to remove his camping trailer from the lot he rented at Lake Wahoo Resort, a campground that is owned by the appellee. Appellant brought an action in the Dayton Municipal Court, Small Claims Division, seeking a refund of the unused portion of his annual rent on this lot. Appellant had paid in advance the $600 charge for use of this lot. Appellee objected to venue, and the matter was transferred to the Small Claims Division of Hillsboro Municipal Court. Appellee counter-claimed for the destruction of a permanent deck, which was torn down by the appellant when he removed his camper. Appellee's counterclaim also sought recovery for the cost of repairs and landscaping of the lot, and attorney fees and costs incurred in transferring the matter to Highland County. The matter was heard in Hillsboro Municipal Court before a magistrate on June 24, 1998.
The magistrate found for the appellee on her claim for repairs, and attorney fees and awarded a judgment of $1,686 on her counterclaim. Appellant did not object to the decision of the magistrate. The trial court adopted the magistrate's decision by form entry on July 9, 1998, and appellant appealed, raising three assignments of error. However, due to the fact that the appellant filed no objections to the decision of the magistrate, he has failed to properly preserve his appeal.
Under Civ.R. 53(E)(3)(b) a party may not assign as error on appeal the trial court's adoption of any finding of fact or conclusion of law by the magistrate unless that party has properly filed objections to the magistrate's decision with that court. See Rush v. Schlagetter (Apr. 15, 1997), Ross App. No. 96CA2215, unreported. We, therefore, are not required to pass upon the appellant's assignments of error and decline to do so.
Appellant's objections are overruled and the judgment of the trial court is Affirmed.
JUDGMENT AFFIRMED.
                             JUDGMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Hillsboro Municipal Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Harsha, J.: Dissents.
Kline, P.J.: Concurs in Judgment and Opinion.
For the Court
                                By: ___________________________ David T. Evans, Judge
 NOTICE TO COUNSEL Pursuant to Local Rule No. 14, this document constitutes afinal judgment entry and the time period for further appealcommences from the date of filing with the clerk.